Citation Nr: 1731800	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-14 835	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In May 2013, the Veteran in his VA Form 9 requested a Board hearing.  In May 2014, the RO noted the Veteran's request for a Board hearing in a VA Form 8.  However, to date, the Veteran has not been scheduled for a Board hearing.

This appeal has been advanced on the Board's docket upon motion by the Board's Interim Vice Chairman pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Veteran's request for a Board hearing, this case must be remanded to schedule the Veteran for a Board hearing.  38 C.F.R. § 20.700(a) (2016).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a Board hearing in accordance with applicable procedures.  The Veteran and his representative should be duly notified of the hearing.  If the Veteran subsequently decides that he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


